Citation Nr: 1105627	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  00-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability 
to include as secondary to service-connected right ankle 
disability.

2.  Entitlement to service connection for a right hip disability 
to include as secondary to service-connected right ankle 
disability.

3.  Entitlement to service connection for a left hip disability 
to include as secondary to service-connected right ankle 
disability.

4.  Entitlement to a rating in excess of 20 percent for a right 
ankle disability prior to September 1, 2004, and to a rating in 
excess of 30 percent thereafter, other than periods of assigned 
temporary total rating.

5.  Entitlement to a compensable rating for otitis externa.




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, niece, and great-nephew


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that 
continued a 10 percent rating for a right ankle disability and a 
0 percent rating for otitis media.

This matter also arises from a December 2004 rating decision that 
denied service connection for a bilateral hip disability, to 
include as secondary to the service-connected right ankle 
disability, and a low back disability, to include as secondary to 
the service-connected right ankle disability.

A December 2000 rating decision assigned a 20 percent rating for 
the right ankle disability effective from May 2000 and multiple 
periods of a temporary total rating.  A February 2006 rating 
decision assigned a 30 percent rating for the right ankle 
disability from September 2004.  As those ratings are less than 
the maximum available rating, the issues remain on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony at a personal hearing in July 
2008 before the undersigned.  The Board remanded the claims in 
June 2003 and in November 2008 for further development.

In addition, in April 2008, the Veteran submitted a claim for a 
temporary total rating from March 1, 2008, to April 30, 2008.  He 
was sent a notice letter in June 2008.  It does not appear that 
claim has been adjudicated and the Board refers that claim to the 
RO for proper development and adjudication.


FINDINGS OF FACT

1.  The Veteran's low back disability first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including the service-
connected right ankle disability.

2.  The Veteran's right hip disability first manifested many 
years after his separation from service and is not related to his 
service or to any incident therein, including the service-
connected right ankle disability.

3.  The Veteran's left hip disability first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including the service-
connected right ankle disability.

4.  For the period prior to January 25, 2006, the date of a VA 
examination, the Veteran's right ankle disability was manifested 
by ankylosis with dorsiflexion at no more than 10 degrees.

5.  For the period since January 25, 2006, the date of VA 
examination, the Veteran's right ankle disability has been 
analogous to loss of use of the right foot, with no effective 
function other than that which would be equally served by an 
amputation stump.  

6.  Throughout the pendency of the appeal, there has been no 
objective medical evidence of current findings of chronic ear 
infections, recurrent or chronic suppurative otitis media, 
mastoiditis, or cholesteatoma in either the left or right ear.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to or 
the result of his service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).

2.  A right hip disability was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to or 
the result of his service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).

3.  A left hip disability was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to or 
the result of his service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).

4.  For the period prior to January 25, 2006, the criteria for a 
30 percent rating, but not higher, for a right ankle disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5271 (2010).

5.  For the period since to January 25, 2006, the criteria for a 
40 percent rating, but not higher, for a right ankle disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5167 (2010).

6.  The criteria for a compensable rating for otitis media have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87a, DC 6200 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, such as arthritis, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists, and that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran contends that his low back disability and bilateral 
hip disabilities are related to an in-service accident at which 
time he capsized a boat and the boat flipped over on top of him, 
causing serious injury to his right ankle.  He contends that at 
the time, although the majority of treatment he received was for 
the right ankle, he also experienced back pain and hip pain but 
was told those manifestations were most likely sprains and 
treatment was not documented.  

Service medical records show that in October 1963, the Veteran 
sustained a injury to his right ankle when he fell off a landing 
barge.  He received a right ankle cast.  The hospital report is 
silent for any complaints related to the hips or back.  In 
January 1964, the Veteran reported continuing right foot pain 
that was not relieved by a wrap.  On June 1965 separation 
examination, no abnormality of the back or hips was reported or 
diagnosed.

In this case, because the service medical records are negative 
for any complaints or diagnosis of or treatment for back or hip 
pain or problems, but do contain numerous records documenting the 
Veteran's right ankle injury and treatment, despite that the 
Veteran contends that at the time of the boat incident he also 
sustained injuries to his back and to his hips, the Board finds 
that chronicity in service of a back or hip disability is not 
established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for low back and right and 
left hip disabilities.  38 C.F.R. § 3.303(b) (2010).

VA and private post-service treatment records show that in August 
1996, a chest X-ray revealed degenerative changes in the thoracic 
spine.  The impression was aging changes.  In September 1998, the 
Veteran reported occasional back pain.  In October 1998, the 
Veteran denied experiencing any joint pain.  In November 2004, 
the Veteran reported pain in his low back and hips secondary to 
his right ankle disability.  He had pain at the internal rotation 
of his hips that radiated to his buttocks and back.  X-ray 
examination of the spine showed some narrowing of disc space and 
degenerative changes consistent with his age.  X-ray examination 
of the hips revealed early arthrosis of both hips.  In March 
2005, the Veteran reported increased back pain.  There was 
decreased range of motion.  The assessment was chronic pain, 
status post right ankle surgery. 

On October 2006 VA examination, the Veteran reported that he had 
begun to experience pain in his hips and back about eight years 
previously.  He reported that he had lumbar pain at L5-S1 at all 
times.  There was no radiating pain.  He reported that the pain 
in his hips was knife-like and was always present.  X-ray 
examination of the hips revealed bilateral arthritis disease of 
the hips.  After reviewing the claims file, the examiner noted an 
MRI of the lumbar spine which showed disk compression at L4-L5 
and L5-S1.  The examiner opined that the Veteran's lumbar spine 
disability and hip disabilities were the result of the in-service 
injury when the Veteran capsized.  The examiner explained that 
because the Veteran sustained such a severe ankle injury when his 
boat capsized, the events could very well have also impacted his 
musculoskeletal system and have caused additional injury to his 
back and hips.  The examiner also felt that the Veteran's right 
ankle disability had caused an inability to exercise, which in 
turn may have lead to osteopenia in other areas of the body.  The 
examiner stated that in the absence of a properly functioning 
right ankle, the other joints were placed under great stress 
which could contribute to osteoarthritis.  

At his August 2006 hearing before a Decision Review Officer, the 
Veteran stated that at the time of the initial in-service injury 
to his right ankle, he complained of low back pain and bilateral 
hip pain and was given pain medication.  He stated that he 
continued to experience low back pain and hip pain since the 
right ankle injury.  He stated that the worse his right ankle 
became, the more his left hip and lower back hurt due to 
increased use of the left side of his body.  

In July 2007, the RO sought to clarify the October 2006 VA 
examiner's opinion in order to determine if the examiner was 
stating that it was as least as likely as not that the Veteran's 
low back disability was due to the in-service injury or to the 
service-connected right ankle disability.  A different VA 
examiner reviewed the claims file and the October 2006 VA opinion 
and concluded that it was less likely than not that the Veteran's 
low back disability or hip disabilities were related to the in-
service injury to the right ankle or to the service-connected 
right ankle disability.  The examiner explained that the medical 
literature did not support the theory that an injury to the right 
ankle would cause arthritis to the hips or back.  It was more 
likely that the Veteran's early arthritis of the hips and 
degenerative changes in the lumbar spine were due to his age, 
rather than to an injury that had occurred in 1963.  The examiner 
felt strongly that it would be speculative to relate the current 
hip and back disabilities to the in-service accident, especially 
due to the lack of any mention of back or hip pain in the service 
medical records.  

At his July 2008 hearing before the Board, the Veteran reported 
that his left hip was more painful than the right hip because he 
usually placed more of his weight on the left side to compensate 
for his right ankle pain.  He stated that his low back began to 
hurt sometime later due to the ongoing hip pain.  

On January 2009 VA examination, the Veteran reported that his low 
back pain and hip pain began approximately one and a half years 
after he started wearing his ankle brace.  He attributed the pain 
to putting all of his weight on his left side.  X-ray 
examinations of the hips and back revealed narrowing of the L5-S1 
disk of the lumbar spine and moderate size marginal osteophyte 
formation at the lateral acetabulum with medial joint space 
narrowing at both hips.  After physically examining the Veteran 
and reviewing the claims file, the examiner concluded that the 
Veteran's back and hip problems were not related to, caused, or 
aggravated by his service-connected right ankle disability.  The 
examiner could find no medical evidence of record to support the 
contention that the degenerative changes in the Veteran's back or 
hips were secondary to or permanently aggravated by his right 
ankle.  The examiner explained that the Veteran's low back 
disability and hip disabilities were caused by the aging process.  
Though the Veteran's right ankle disability could cause a 
temporary increase in the pain that the Veteran felt in his hips 
and back, there was no medical evidence to support that the right 
ankle disability had caused or aggravated the back or hip 
disabilities.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, after carefully reviewing the evidence of record, 
the Board places higher probative weight on the July 2007 and 
January 2009 VA opinions that the Veteran's low back and 
bilateral hip disabilities are related to the aging process and 
are not related to the in-service injury or to the service-
connected right ankle disability, rather than on the October 2006 
VA opinion that the Veteran's low back and hip disabilities could 
have occurred at the time that he injured his right ankle, or 
might have been caused or aggravated by his right ankle 
disability.

First, although the October 2006 VA opinion found that the 
Veteran's in-service fall was so severe that it could have also 
caused injury to other parts of the musculoskeletal system, the 
examiner did not reconcile that opinion with the lack of 
complaints or treatment in the service medical records relating 
to the hips or low back or the lack of evidence in the post-
service treatment records of back or hip complaints until the 
mid-1990s, almost thirty years after the in-service injury to the 
right ankle.  Absent such an explanation or rationale, the Board 
accordingly finds the opinion to be speculative in nature and 
thus of lower probative value.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Veteran has 
stated a number of times throughout the appeal period, and even 
on October 2006 VA examination, that his low back and hip pain 
began in the 1990s, and clarified on January 2009 VA examination 
that he felt that his hip and back disabilities were related to 
his right ankle disability.  Indeed, on his initial claim for 
service connection for a low back disability and bilateral hip 
disabilities, the Veteran stated that those disabilities were 
secondary to his service-connected right ankle disability, and 
not that they began while in service.  To the extent that at 
other points during the appeal period the Veteran contends that 
he also injured his back and hips in service at that time of the 
boat incident, those statements are inconsistent with his initial 
claim and also his description of his orthopedic manifestations 
to his VA examiners.  That inconsistency of the testimony causes 
the Board to find the Veteran's statements to be less credible 
with regard to his claim that his right and left hip disabilities 
and low back disabilities began in service, rather than as 
secondary to his right ankle disability, especially in light of 
the lack of any complaints or back or hip pain during the in-
service hospitalization.  By contrast, the July 2007 and January 
2009 VA examiner's found the Veteran's low back and hip 
disabilities to be age-related and not trauma related, and for 
that reason both examiners found it to be implausible that the 
in-service boat incident had caused the current hip and back 
disabilities.  Accordingly, because the October 2006 VA opinion 
appears to be based in large part on speculation and does not 
comport with the record as a whole, including the Veteran's 
report to the examiner of the onset of his low back and hip pain, 
and whereas the July 2007 and January 2009 VA examiners were in 
agreement that the hip and back disabilities were related to the 
aging process rather than to previous injury, the Board finds 
that service connection for the low back and right and left hip 
disabilities is not warranted on a direct basis.  

In this case, the first clinical evidence of record of a 
diagnosis of a low back or bilateral hip disability is dated in 
1996, approximately 31 years after the Veteran's separation from 
service.  Because of the length of time between his separation 
from service and the initial diagnosis, the Veteran is not 
entitled to service connection for low back or bilateral hip 
disabilities on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment, there is no evidence of a 
continuity of treatment, and that weighs heavily against the 
claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
probative evidence does not support a finding of a medical nexus 
between military service and the Veteran's low back disability 
and bilateral hip disabilities.  Thus, the Board finds that 
service connection for a low back disability or right or left hip 
disabilities is not warranted on a direct basis.

With regard to whether the Veteran is entitled to service 
connection for a low back and bilateral hip disability on a 
secondary basis, the Board finds that the evidence is also 
against that theory of entitlement.  The July 2007 and January 
2009 VA examiners found that the Veteran's low back and hip 
disabilities were related to the ageing process rather than to 
any other cause.  The examiners felt strongly that there was no 
evidence in the medical literature that a right ankle disability 
would cause or aggravate hip or back disabilities, and in 
particular in the Veteran's case.  Though the October 2006 VA 
examiner stated that nonuse of the right ankle could cause or 
contribute to osteopenia, or that relying on one side of the body 
could place strain on other joints, those theories were stated in 
a speculative manner.  It is unclear whether the Veteran has been 
diagnosed with osteopenia, or that his nonuse of the body due to 
his right ankle disability has caused or contributed specifically 
to his hip or back arthritis.  The medical evidence demonstrates, 
in records beginning in 1996 and also dated in 2004, that the 
Veteran's back and hip disabilities were initially diagnosed as 
age-related.  Although in March 2005 he was diagnosed with 
chronic pain due to his right ankle surgery, such a diagnosis 
also does not benefit his claim, as that diagnosis does not 
specifically relate his ankle disability to the worsening of his 
hip and back disabilities.  To that extent, both the July 2007 
and January 2009 VA opinions comport with the medical record in 
that both examiners determined that his back pain and hip pain 
were unrelated to his right ankle disability and instead followed 
the pattern of age-related degenerative changes.  The January 
2009 VA examiner also addressed the theory of aggravation and 
explained that though the Veteran might experience a temporary 
flare-up of the hips or back due to abnormal weight bearing, the 
medical literature did not support that the concessions the 
Veteran made due to his right ankle disability would cause any 
permanent aggravation to his hip or back disabilities.  Because 
the July 2007 and January 2009 VA examiners reviewed the claims 
file, including the October 2006 VA opinion, in rendering their 
conclusions and because they both determined that there was no 
indication that the Veteran's hip and back disabilities were 
caused or aggravated by his right ankle disability absent 
speculation, the Board finds that the preponderance of the 
evidence is against the claim for service connection on a 
secondary basis.

The Board has considered the Veteran's assertions that his low 
back and bilateral hip disability are related to his period of 
active service, including to his service-connected right ankle 
disability.  To the extent that the Veteran ascribes his current 
disorder to service or to a service-connected disability, 
however, his opinion is not probative.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles); Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
arthritis and disc disease are not subject to lay diagnosis.  The 
Veteran does not have the medical expertise to diagnose himself 
with an orthopedic disability, nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In sum, 
the issue does not involve a simple diagnosis.  The Veteran is 
competent to report that he has been told of a diagnosis of 
arthritis or disc disease, but he is not competent to provide a 
medical opinion regarding the etiology.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that the 
Veteran's low back disability and right and left his disabilities 
first manifested many years after service and are not related to 
his active service, to any incident therein, or to any service-
connected disability.  Specifically, the preponderance of the 
evidence weighs against a finding that the Veteran's low back and 
right and left hip disabilities are proximately due to, the 
result of, or aggravated by his service-connected right ankle 
disability.  As the preponderance of the evidence is against the 
Veteran's claims for service connection for a low back disability 
or a right or left hip disability, the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Ankle Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  However, those 
provisions of should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  38 C.F.R. 
§§ 4.14, 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  The criteria for rating 
traumatic arthritis under Diagnostic Code 5010 direct that the 
rating be conducted under Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant a 
rating of 10 percent; in the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will warrant 
a 20 percent rating.  The above ratings are not to be combined 
with ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1 (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's right ankle disability is rated 20 percent prior to 
September 1, 2004, under Diagnostic Code 5010-5270, and 30 
percent since September 1, 2004.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 pertains 
to degenerative arthritis and Diagnostic Code 5270 pertains to 
ankylosis of the ankle.

Other potentially applicable diagnostic codes include 5271 
(limitation of motion), 5272 (ankylosis of the subastralgar or 
tarsal joint), 5273 (malunion of the os calcis or astralgus), and 
5274 (astralgalectomy).  Diagnostic Codes 5271, 5272, 5273, and 
5274, however, do not provide for ratings in excess of 20 
percent.  38 C.F.R. § 4.71a (2010).  As the Veteran is already in 
receipt of at least a 20 percent disability rating for his right 
ankle, Diagnostic Codes 5272, 5273, and 5274 cannot serve as a 
basis for an increased rating in this case.

Under Diagnostic Code 5270, a 30 percent rating is warranted for 
ankylosis of the ankle where plantar flexion is fixed between 30 
and 40 degrees, or dorsiflexion is fixed between 0 and 10 
degrees.  A 40 percent rating is warranted where plantar flexion 
is fixed at more than 40 degrees, or where dorsiflexion is fixed 
as more than 10 degrees with abduction, inversion, or eversion 
deformity.  38 C.F.R. § 4.71a (2010).

On June 2000 VA examination, the Veteran appeared wearing a metal 
external brace over his right ankle.  He had pain over the 
lateral malleous on extended walking.  The brace helped keep his 
ankle stable and aided in pain management.  Physical examination 
revealed some swelling at the lateral malleolus with tenderness.  
There was mild instability to inversion.  Range of motion testing 
revealed dorsiflexion to 0 degrees and extension to 30 degrees.  
There was no sensory loss.  X-ray examination revealed 
degenerative arthritis.  The impression was residuals of fracture 
to the right ankle.  The Veteran was noted to walk with a limp on 
the right side.  The examiner found that because the Veteran was 
right-handed and tended to be dominant on the right side, there 
would be additional disability to the ankle on extended walking, 
climbing, pulling, or squatting.  

At his October 2000 hearing before a Decision Review Officer, the 
Veteran reported that his right ankle continued to swell and was 
painful at all times.  It was difficult to take pain medication 
because of his previous three heart attacks and resultant 
required medications for that condition.  He tried not to put a 
lot of weight on his right ankle due to instability and had at 
times fallen.  He reported that he used a cane around the home 
when he was experiencing a flare-up.  

In November 2000, the Veteran submitted lay statements from his 
wife and two children who stated that there were times when the 
Veteran could not stand on his ankle due to pain and swelling.  
He wore a brace at all times and had taken pain medication for 
his right ankle for many years. 

VA treatment records show that in April 2001, the Veteran 
reported that his ankle pain was only relieved with taking a hot 
bath.  In October 2001, the Veteran reported that if he did not 
wear his ankle brace, his ankle gave way.  Physical examination 
revealed tenderness on inversion.  The assessment was chronic 
right ankle instability.  There was pain on range of motion 
testing.  In November 2001, the Veteran underwent a right 
Brostrum repair to the lateral ligaments of the right ankle.  In 
January 2002, the Veteran reported that he did not feel that his 
right ankle had improved.  It was thought that a fusion was a 
possible solution, though X-ray examination had revealed a good 
ankle joint.  In May 2002, the Veteran was experiencing swelling, 
pain, and tenderness of the ankle and he was instructed to begin 
use of his ankle brace once again.  In June 2002, use of the 
brace improved the Veteran's condition and allowed him to be able 
to walk for 50 minutes and stand for 30 minutes.  However, the 
pain subsisted and in October 2002, the Veteran underwent a right 
subtalar fusion of the ankle joint.  In December 2002, the 
Veteran was using a wheelchair and had not been putting weight on 
his ankle.  In February 2003, the Veteran reported that when he 
had his ankle in a CAM boot, he had no complaints, but that when 
he took the boot off at night his ankle ached.  He used crutches 
with only minimal touch down of the ankle.  X-ray examination 
revealed excellent position of the screws across the subtalar 
joint.  

On March 2003 VA examination, it was noted that the Veteran used 
a walker around the home and a wheelchair when outside of the 
home.  Physical examination revealed that he held his right ankle 
at 10 degrees of equines.  He was unable to dorsiflex it further 
due to pain.  He could plantar flex to 30 degrees, creating a 
total of 20 degrees in range of motion testing.  After reviewing 
the medical records, the examiner stated that the time since the 
Veteran underwent the subtalar fusion was not long enough for the 
Veteran to reach maximum medical improvement and that further 
evaluation in six months was necessary in order to assess any 
further range of motion of the ankle and foot.

VA treatment records show that in November 2003, the Veteran 
continued to have chronic right ankle pain.  There was tenderness 
over the anterior and lateral aspect of the tibiotalar joint, 
with mild edema.  He was able to move his right foot and ankle.  
In March 2004, because the Veteran continued to experience right 
ankle pain that was not relieved with subsequent steroid 
injections, he underwent a right ankle arthrodesis.  In April 
2004, the Veteran reported that his pain had resolved and that 
his ankle was feeling better.  However, there was no lateral 
motion of the ankle.  In September 2004, the Veteran was able to 
walk more, though there was swelling of the ankle joint.  In 
November 2004, X-ray examination suggested an early fusion of the 
ankle joint.  The Veteran was wearing a double upright ankle 
brace to make his leg more stable.  

On January 2006 VA examination, the Veteran was wearing a right 
ankle brace and was in a wheelchair.  He stated that he could 
tend to activities of daily living but was limited by his 
wheelchair.  Physical examination revealed a fusion at a 100 
degree angle.  Any attempts to move the ankle was extremely 
painful.  X-ray examination revealed the ankle fusion was held 
together with screws.  The examiner stated that the Veteran was 
extremely disabled from a functional standpoint.  The examiner 
felt that there had not been a successful arthrodesis of the 
ankle which was causing most of the Veteran's pain.  The examiner 
speculated that on flare-ups, the Veteran could experience 
further limitations of motion due to pain.  

On October 2006 VA examination, the Veteran reported that he was 
unable to walk on his right ankle and experienced constant ankle 
pain.  He reported that if not for his ankle disability, he would 
have been able to have a higher salary at his job before he 
retired because he was required to be in a stationary position.  
He reported experiencing flare-ups weekly that lasted anywhere 
from a few hours to three days.  He would have to crawl to the 
bathroom during flare-ups.  He used a motorized scooter at home.  
He tended to all activities of daily living because he lived 
alone.  Physical examination revealed that there was no motion of 
the right ankle in any direction.  Attempted dorsiflexion caused 
severe pain.  The examiner felt that the Veteran had a very 
significant disability of the right ankle.  

At his August 2006 hearing before a Decision Review Officer, the 
Veteran reported that the fusion of his right ankle joint had not 
taken as it should have, and at that point because of the lack of 
fusion, he lived with constant pain.  He stated that he could 
wiggle his toes, but that he could not move his ankle joint or 
bear any weight on the ankle.  

VA treatment records show that in May 2007, the Veteran reported 
that his ankle disability had progressed so that he could no 
longer bear weight on the ankle in any capacity.  X-ray 
examination revealed a fused subtalar joint but that the 
tibiotalar joint was not fused and had the possibility of having 
remaining cartilage in the joint space.  In June 2007, X-ray 
examination was interpreted to demonstrate that he had two broken 
screws in his ankle joint with nonunion of the tibiotalar joint.  
A possible second fusion was discussed.  In August 2007, the 
Veteran underwent surgery to remove the right ankle hardware and 
for revision of the arthrodesis.  

On March 2008 VA examination, the Veteran was using crutches and 
a motorized wheelchair in order to move around.  At home, he had 
a handicap bathroom and he sat during his showers.  Physical 
examination revealed that the ankle was fixed at 90 degrees.  
There was no significant motion on either plantar flexion or 
dorsiflexion and any attempt to move the ankle was painful.  The 
impression was failed fusion, of the right ankle with fixed 
ankylosis at 90 degrees.  

At his July 2008 hearing before the Board, the Veteran reported 
that he could walk 25 to 30 feet with his crutches but that he 
would then experience pain in his ankle, low back, and hips.  He 
reported that because of his ankle fusion, the ankle was in a 
permanent position.  He reported that he was very limited in his 
ability to complete activities of daily living and that he had 
fallen trying to move from his scooter to the toilet.  

On January 2009 VA examination, range of motion testing of the 
right ankle was not possible due to fusion of the joint.  The 
ankle was fused in neutral.  

VA treatment records show that in May 2009, the Veteran underwent 
further surgery to remove broken hardware and to place new fusion 
nails and four screws.  

In this case, the Board finds that the evidence prior to 
September 1, 2004, supports the assignment of a 30 percent 
rating, but not higher, for ankylosis of the right ankle under 
Diagnostic Code 5270.  On June 2000 VA examination, range of 
motion testing revealed dorsiflexion to 0 degrees, indicating an 
inability to move the ankle further than a neutral position.  In 
October 2002, the Veteran underwent right subtalar fusion of the 
ankle joint, with resulting inability to dorsiflex the foot 
thereafter.  On March 2003 VA examination, the foot was 
dorsiflexed in a 10 degree position.  Then, in March 2004, the 
Veteran underwent a second ankle fusion due to continued ankle 
pain, with no further movement of the ankle joint.  Accordingly, 
because it appears that since at least June 2000, which falls at 
the beginning of the appeal period, and also as demonstrated in 
March 2003, the Veteran's ability to dorsiflex the right ankle 
was limited to between 0 degrees and 10 degrees, and his ankle 
was fixed in either the 0 degree or 10 degree position, akin to 
ankylosis of the ankle as is required by the 30 percent rating 
under Diagnostic Code 5270.  Accordingly, resolving reasonable 
doubt in favor of the Veteran, the Board finds that entitlement 
to a 30 percent rating, but not higher, for the period prior to 
September 1, 2004, is warranted.  The Veteran has already 
established entitlement to a 30 percent rating as of Setpember 1, 
2004.

The Board finds that prior to September 1, 2004, and from 
September 1, 2004, to January 24, 2006, the evidence does not 
show that a rating higher than 30 percent was warranted.  The 
evidence showed ankylosis warranting a 30 percent rating.  
However, the evidence did not show loss of use of the foot or 
unfavorable anklyosis, therefore a rating greater than 30 percent 
was not warranted.

Next, while the Veteran has been diagnosed with degenerative 
joint disease of the right ankle, because he is in receipt of a 
compensable rating under a diagnostic code predicated upon 
limitation, Diagnostic Code 5270, the Board finds that he is not 
entitled to a separate 10 percent rating under either Diagnostic 
Code 5003 or 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
1 (2010).  

The remaining potentially applicable diagnostic code is 
Diagnostic Code 5167 for loss of use of foot, which provides for 
a 40 percent disability rating.  In this case, the evidence shows 
that beginning in at least January 25, 2006, the date of a VA 
examination, and following his second right ankle fusion, the 
Veteran has not been able to bear any weight on his right ankle 
and relies on crutches when he walks at any time, with primary 
use of a motorized scooter.  Prior to the January 2006 VA 
examination, VA treatment records dated in 2004 and 2005 show 
that the Veteran was attempting to walk on his right ankle and 
was making some progress using a specialized ankle brace prior to 
the issuance of a motorized scooter.  The first indication that 
the Veteran was unable to walk successfully on his right ankle to 
any degree is therefore in January 2006.  Subsequent to that 
date, the treatment records and VA examinations, and the 
Veteran's own testimony, show that he has been unable to drive, 
and that he has been unable to tend to his daily activities 
without a scooter.  Any sort of weight bearing on the right ankle 
results in pain and the Veteran is careful not rely on the ankle 
for support.  Accordingly, in light of the severity of the 
Veteran's right ankle disability, and because the Veteran has 
been unable to rely on the ankle for any sort of support due to 
pain and instability stemming from an unsuccessful fusion of the 
ankle joint, since at least January 25, 2006, the Board finds 
that as of January 25, 2006, the Veteran's right ankle is 
analogous to loss of use of the right foot, with no effective 
function remaining other than that which would be equally well 
severed by an amputation of the foot.  38 C.F.R. §§ 3.350, 4.63 
(2010).  Thus, the Board finds that the Veteran is entitled to a 
40 percent rating,but not higher, under Diagnostic Code 5167 
since January 25, 2006.

The Board finds that a higher rating than 40 percent is not 
warranted because loss of use would need to be shown such that 
amputation would not be improvable by prosthesis controlled by 
knee action.  Even a below the knee amputation would warrant only 
a 40 percent rating.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5165, 
5166, 5167 (2010).  Furthermore, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2010).

The Board has considered whether there is additional loss of 
function as a result of repetitive use of the right ankle.  
However, where a disability has been rated at the maximum level 
provided by the diagnostic code under which it is rated, the 
considerations regarding additional limitation of motion due to 
pain and other factors do not apply.  38 C.F.R. § 4.40 (2010); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97 (1993), 
63 Fed. Reg. 31262 (1998); Johnston v. Brown, 10 Vet. App. 80 
(1997) (remand for consideration of functional loss of range of 
motion of a wrist due to pain inappropriate where rating 
currently assigned for limitation of motion was maximum available 
under the applied diagnostic code).  

For the period prior to January 25, 2006, although the June 2000 
VA examiner stated that the Veteran's resultant limp related to 
his ankle disability could cause further limitation of motion, 
and his right ankle disability has consistently been described as 
having a significant impact on his functionality, the evidence 
does not show that the right ankle on flare-ups resulted in 
ankylosis greater than 10 degrees dorsiflexion or 40 degrees 
plantar flexion, or amounted to a loss of use of the foot so 
constantly that a higher rating would have been warranted for any 
period prior to January 25, 2006.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's right ankle disability prior to January 25, 2006, but 
findings supporting a higher rating have not been documented.  
For that matter, the Board finds that throughout the pendency of 
the appeal, it has not been shown that the service-connected 
disability required frequent periods of hospitalization or 
produced marked interference with the Veteran's capacity for 
employment.  Indeed the Veteran has stated that he stopped 
working due to his cardiac disability and that his work 
assignment was sedentary in nature.  Therefore, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's right ankle 
disability has warranted a 30 percent rating, but not higher, for 
the period prior to January 25, 2006, and has warranted a 40 
percent rating, but not higher, for the period since January 25, 
2006.  Reasonable doubt has been resolved in favor of the Veteran 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Otitis Media

The Veteran is currently in receipt of a 0 percent rating for 
otitis media.  Diagnostic Code 6200 provides for a 10 percent 
rating for chronic suppurative otitis media, during suppuration 
or with aural polyps.  Hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull are to be separately rated.  38 C.F.R. § 4.87 (2010).

Where the criteria for a 10 percent rating under a diagnostic 
code are not met, and the schedule does not provide for a 0 
percent rating, as in Diagnostic Code 6200, a 0 percent rating 
will be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2010).  In this case, the Veteran is not 
currently service-connected for labyrinthitis, facial nerve 
paralysis, or bone loss of skull, and thus, a separate rating for 
those disabilities is not warranted at this time.  The Veteran 
has already established separate ratings of 10 percent for 
tinnitus and hearing loss.  Therefore, in order for the Veteran 
to receive a compensable rating for chronic otitis media, there 
must be evidence of suppuration or aural polyps.

VA treatment records show that in June 2000, ear, nose, and 
throat examination revealed that examination of ears was negative 
for any abnormality of the tympanic membrane, including any 
discharge or swelling.  In July 2000, the Veteran reported having 
ear aches, however physical examination of the ears was normal 
and did not result in any diagnosis of ear infection or otitis 
media.  

At his October 2000 hearing before a Decision Review Officer, the 
Veteran reported that he had ear infections about once or twice a 
month.  He used ear drops on a daily basis.  He also used alcohol 
to flush out the ears.  

On April 2003 VA audiological examination, the Veteran reported 
that he had chronic ear infections but that he was not followed 
by a physician for otitis media.  He treated his ear infections 
with a peroxide solution.  

On April 2004 VA examination, the Veteran reported that wearing 
his hearing aids caused ear infections in his left ear.  Physical 
examination revealed normal auricle canals, tympanic membranes, 
and middle ear spaces, bilaterally.  There was no evidence of 
otitis externa in either ear.  

On March 2005 audiological examination, the Veteran's external 
auditory canals were clear, bilaterally. 

At his August 2006 hearing before a Decision Review Officer, the 
Veteran reported that if he did not use his prescription ear wax 
medication for a few days, he would experience build up in his 
ear that was accompanied by itching and discharge.  

On October 2006 VA examination, the Veteran reported chronic 
itching of the left ear.  He was a chronic user of a 
ceruminolytic agent to relieve the itching.  Physical examination 
was negative for any lesion or abnormality of either ear.  Each 
auricle, canal, and tympanic membrane was clear.  No diagnosis of 
any ear condition was offered.  

At his July 2008 hearing before the Board, the Veteran stated 
that if he didn't use ear medication each day, he would 
experience severe ear infections.  

On January 2009 VA examination, the Veteran reported the need for 
daily irrigation of his ear canals due to irritation and itching.  
Physical examination revealed normal auricle, canal, and tympanic 
membranes, bilaterally, but for a very slight amount of cerumen 
present in the left ear.  There was no scaling, discharge, 
irritation, excessive dryness or swelling.  

A 10 percent rating for chronic suppurative otitis media is only 
warranted during suppuration or with aural polyps.  The Veteran's 
chief complaint is ear discharge and itching.  The Veteran's 
statements regarding recurrent ear drainage may be competent to 
support his claim where the presence of disability, or symptoms 
of a disability, are subject to lay observation.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (2006).  In this regard, the Board 
concludes that while the Veteran is generally competent to 
observe draining of his ears, his testimony is not corroborated 
by the contemporaneous clinical evidence, and thus may not serve 
as a basis for granting a compensable disability rating.  The 
medical evidence of record does not demonstrate chronic 
suppuration, or even one instance of a suppurating right ear 
during the period under review since 2000.  In addition, the 
medical evidence does not show ongoing treatment for bilateral 
ear problems.  April 2003, April 2004, March 2005, October 2006, 
and July 2009 reports of VA examination all consistently revealed 
that his ear canals were within normal limits, with no report of 
aural polyps.  Additionally, VA treatment records dated 
throughout the appeal period do not show that the Veteran sought 
treatment for otitis media and do not show a diagnosis of an ear 
condition such as of otitis media.  Accordingly, despite the 
Veteran's testimony that he has suffered recurrent ear infections 
characterized by drainage and irritation, the Board concludes 
that throughout the pendency of the appeal, his service-connected 
otitis media has not warranted a compensable rating.  38 C.F.R. § 
4.87, Diagnostic Code 6200 (2010).

The Board has also considered the applicability of Diagnostic 
Code 6201, under which chronic nonsuppurative otitis media with 
effusion (serous otitis media) is rated based upon hearing 
impairment.  However, in the present case, there is no indication 
that the Veteran has had active chronic otitis media associated 
with effusion.  Rather, the evidence only weighs against such a 
conclusion, as on VA examinations, there repeatedly was no 
evidence of effusion.  Therefore, Diagnostic Code 6201 also may 
not provide for a compensable rating in this case.  In any event, 
the Veteran's hearing loss has already been service-connected and 
assigned a separation 10 percent rating.  Therefore, no higher 
rating would be available to the Veteran pursuan tto Diagnostic 
Code 6201.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's chronic otitis media, but findings supporting a higher 
rating have not been documented.  In addition, it has not been 
shown that the service-connected disability has required frequent 
periods of hospitalization or has produced marked interference 
with the Veteran's capacity for employment.  Indeed, the record 
does not reflect a single diagnosis of otitis media at any time 
throughout the pendency of the appeal.  For these reasons, the 
Board finds that referral for consideration of the assignment of 
an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's otitis media 
has warranted no more than a 0 percent rating throughout the 
pendency of the appeal.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in June 2000, April 2003, June 
2003, November 2004, December 2004, March 2006, January 2008, and 
May 2008; rating decisions in June 2000 and in December 2004; 
statements of the case in July 2000 and July 2005; and 
supplemental statements of the case in December 2000, September 
2001, March 2006, April 2008, and June 2010.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decisions.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general notice 
of the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the supplemental 
statement of the case in September 2010.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations in relation to the 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

For the period prior to January 25, 2006, an increased rating of 
30 percent, but not higher, for a right ankle disability is 
granted, other than periods of assigned temporary total rating.

For the period since January 25, 2006, an increased rating of 40 
percent, but not higher, for a right ankle disability is granted, 
other than periods of assigned temporary total rating.

A compensable rating for otitis media is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


